                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


In Re:

LaJeff Lee-Percy Woodberry,                      Case No. 18-46856-jad
                                                 Chapter 7
  Debtor.                                        Hon. Joel D. Applebaum
________________________________/


     ORDER GRANTING THE TRUSTEE’S MOTION TO APPROVE
       COMPROMISE AND FOR SALE OF REAL PROPERTY


         This matter is before the Court on the Trustee’s Motion to Approve

Compromise and for Sale of Real Property (the “Motion”). For the reasons set forth

in the Court’s Opinion Granting the Trustee’s Motion of even date,

         IT IS HEREBY ORDERED that the Motion is GRANTED.



Signed on May 10, 2021




                                            1

 18-46856-jad    Doc 171   Filed 05/10/21       Entered 05/10/21 11:06:14   Page 1 of 1
